The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
1. 	Applicants argue that “the fact that the gradient doping will eventually result in a zero concentration does not imply that the zero concentration will be necessarily reached within the asserted isolation region”. 
Applicants further argue that “a particular dopant concentration gradient profile within the asserted isolation region is highly dependent on a thickness of the asserted isolation region, a diffusion coefficient of dopants within the asserted isolation region, and on process parameters of a doping process, which for an implantation process include an implantation energy, an implantation dose, and an implantation angle.
 For example, by varying the above parameters, the asserted isolation region may be doped such that the zero concentration is reached in a layer that is disposed below the asserted isolation region and not within the asserted isolation region. As such, Applicant respectfully submits that "wherein an undoped region of the isolation region is interposed between the substrate and the lower doped region" as recited in claim 1 does not necessarily flow from the teachings of the cited references. Hence, this feature of claim 1 is not inherently taught by the cited references”. 




1.	It is unclear as to why “gradient doping result in a zero concentration” does not imply that the “zero concentration will be necessarily reached within the asserted isolation region”.   It appears that applicants assert that zero concentration will be reached but outside the boundaries of the layer in question.  This means that applicants do not dispute that zero concentration is reached. Applicants merely argue that said zero concentration will be reached in a different layer.
Applicants’ did not provide any evidence that if a reference states that zero concentration is reached, said zero concentration will be reached in a layer different from the layer where the implantation occurs.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
7/19/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800